DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi (US 8,247,763 B2) in view of Green (US 20140048702 A1) and in further view of Bowdler (US 20130119248 A1).
Regarding claim 1, Izumi teaches a mass spectrometry method for using a mass spectrometer including an ion trap (2, figure 1) configured to capture an ion by a radio-frequency electric field and a time-of-flight mass analyzer (3) configured to perform a mass spectrometric analysis on an ion ejected from the ion trap, the mass spectrometer configured to repeatedly perform an operation of capturing an ion originating from an ion trap, ejecting the ion from the ion trap and analyzing the ion with the time-of-flight mass analyzer (column 3 lines 11-18), and the mass spectrometry method comprising:
Applying (by main voltage generator 5) an ion capturing radio-frequency voltage (rectangular wave radio frequency voltage, column 3 lines 19-22) to at least one of the electrodes (ring electrodes 21) forming the ion trap;
Applying (by auxiliary voltage generator 6) an ion-ejecting voltage (expelling voltage, column 3 lines 23-26) to at least one of the electrodes (auxiliary electrodes 21 and 23) forming the ion trap, where a phase of the ion-ejecting voltage is synchronized with a phase of the radio-frequency voltage (figure 3); and
Controlling by a controller (7) the capturing voltage generator and the ejecting voltage generator.
Izumi does not teach that the controller is configured so as to introduce an ion to be subsequently analyzed into the ion trap, and capture the ion within the ion trap, while performing the mass spectrometric analysis in the time-of-flight mass analyzer for an ion already ejected from the ion trap.
Green teaches a mass spectrometer having an ion trap and an analyzer in which an ion to be subsequently analyzed is introduced into and captured in the ion trap while the mass spectrometric analysis is performed for an ion already captured in the trap (paragraph 7, “ions arriving at the trap during the analysis time may be accumulated within the ion trap ready for the next analysis period”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to perform ion trapping of analyte ions during analysis of previous ions as taught by Green, as a known means of increasing the duty cycle for ion trap-TOF analyzers (analyzer subsequent to ion trap may be for time-of-flight analysis, Green paragraph 7) with predictable results.
Izumi and Green do not teach acquiring a blank signal including a radio-frequency noise over a measurement period from a point in time of the ion ejection to a point in time of completion of one measurement while the ion trap is operated in a similar manner to an operation for a measurement of an ion originating from a sample under a control of the controller, and to store the blank signal as blank-signal data, or removing the radio frequency noise by subtracting the blank-signal data from signal intensity data in accordance with a lapse time within the measurement period, where the signal intensity data are acquired for a measurement-target sample under a control of the controller by the time-of-flight mass analyzer within the measurement period, and creating a mass spectrum based on the signal intensity data after noise removal.
Bowdler teaches a mass spectrometer which acquires a blank signal including electronic noise over a measurement period from a point in time of ion injection to a point in time of completion of a measurement while the mass spectrometer is operated in a similar manner to an operation for measurement of an ion originating from a sample (noise acquisition cycle is the same as signal acquisition cycle except that ions are not detected, [0025]), storing the blank signal as blank signal data (noise mass spectrum data, [0017]) and removing the noise by subtracting the blank signal data from signal intensity data in accordance with a lapse time during the measurement period, and creating a mass spectrum based on the signal intensity data after noise removal (subtracting noise from mass spectrum, [0013]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to have the background subtraction method taught by Bowdler, in order to remove electrical noise from an ion spectrum in a known manner.  This would include radio frequency noise from the ion trap when the method is applied to the system of Izumi, as the method of Bowdler implicitly works on any kind of noise as it simply captures the noise signal and subtracts it from the subsequent data in a way that does not depend on the form of the noise signal.
	Regarding claim 2, Izumi teaches that the ion-capturing radio-frequency voltage is a rectangular voltage.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Green and Bowdler and in further view of Takeshita (US 20110248161 A1).
	Regarding claims 3 and 4, Izumi, Green and Bowdler teach all the limitations of claims 1 and 2 as described above.  Izumi, Green and Bowdler do not teach that the time-of-flight mass analyzer is a multi-turn time of flight analyzer configured to make an ion repeatedly fly in a substantially identical flight orbit a plurality of times.
	Takeshita teaches an ion trap-TOF mass analyzer (figure 1) having a multi-turn time of flight analyzer configured to make an ion repeatedly fly in a substantially identical flight orbit a plurality of times (paragraph 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Izumi to have the multi-turn time of flight analyzer taught by Takeshita, as a matter of substituting a known type of TOF mass spectrometer which can provide a mass spectrum with high resolution over a wide mass range.
Response to Arguments
Applicant's arguments filed 3 March 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the prior art references do not recognize that RF noise in particular is a problem, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In this case, Bowdler teaches a method which can be used to remove any undesired systematic noise in an ion trap system (Bowdler [0018]),  which produces a more accurate mass spectrum.  The teaching of Bowdler that systematic noise subtraction has the advantage of providing a cleaner mass signal would motivate one of ordinary skill in the art to use the method of Bowdler in any TOF system which has potential electronic or other noise, including the system of Izumi (as modified by Green) for the purpose of providing a clean ion signal as taught by Bowdler.  Since the captured noise signal is simply subtracted from the main signal, the effect does not depend on the type of noise or the noise waveform.  Therefore using the method of Bowdler in the system of Izumi would have the predictable effect of removing RF noise along with any other systematic electrical noise due to the  operation of the ion trap components.
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case one of ordinary skill in the art at the time of the invention would recognize the general problem of noise in TOF analyzers as described by Bowdler, and would be aware that this problem applied to the system of Izumi and that Bowdler’s method of subtracting a blank signal is an effective way to remove all types of systematic noise, and so the rejection does not depend on knowledge from the applicant’s disclosure.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881